COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       RSM Production Corporation and Jack Grynberg v. Global Petroleum
                           Group, Ltd, Tricon Geophysics, Inc., Seabird Exploration Americas,
                           Inc., and Blackwater Subsea, LLC

Appellate case number:     01-19-00474-CV

Trial court case number: 2013-74337

Trial court:               189th District Court of Harris County

        Appellants, RSM Production Corporation and Jack Grynberg, have filed a Motion to Abate
the Briefing Deadlines until the district clerk files a supplemental clerk’s record. Appellants state
in their motion that they requested a supplemental clerk’s record from the district clerk
contemporaneously with their motion to abate filed in this Court. Appellants’ motion to abate is
DENIED.
        Appellants’ brief remains due on October 25, 2019. See TEX. R. APP. P. 38.6(a). If
appellants need additional time to file their brief because of their request for a supplemental clerk’s
record, they may file a motion to extend time under Rule 38.6(d). See TEX. R. APP. P. 38.6(d). All
motions filed in this Court shall comply with Rule 10.1(a)(5), which requires motions to “contain
or be accompanied by a certificate stating that the filing party conferred, or made a reasonable
attempt to confer, with all other parties about the merits of the motion and whether those parties
oppose the motion.” See TEX. R. APP. P. 10.1(a)(5) (emphasis added).
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: ___October 17, 2019____